DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-178870 was received on 03 March 2022 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 February 2022 and 13 July 2022 have been considered by the examiner.

Drawings
The drawings filed on 24 February 2022 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okushima et al. (US PGPub 2018/0272718 A1, hereinafter Okushima.
With regard to Claim 1, Okushima discloses a liquid discharging apparatus (Fig. 1; liquid ejection head 3) comprising: 
head units (¶0093, printing element boards 10; Fig. 5A) arranged in a first direction along a predetermined plane (Fig. 5A); and 
flexible wiring boards (Fig. 5A; flexible circuit board 40) drawn from the head units respectively (Fig. 5A; flexible circuit board 40; ¶0093) toward a second direction orthogonal to the first direction (Fig. 5A) and along the predetermined plane (Fig. 5A), wherein each of the head units includes nozzles (Figs. 8, 11A, ejection openings 13; ¶0105), elements (¶0102, elements 15) configured to cause liquid to be discharged from the nozzles (¶0102, and 
an IC configured to selectively supply an output voltage to the elements (¶0105), the nozzles are aligned in a nozzle alignment direction that is along the predetermined plane (Figs. 8, 11A) and intersects with both the first direction and the second direction (Figs. 8, 11A, as shown), each of the head units (10) has an outer shape that is a parallelogram (Fig. 11A; ¶0110) and that is not a rectangle (Fig. 11A), 
wherein each parallelogram comprises a pair of opposite sides parallel to the nozzle alignment direction (Fig. 11A); 
each of the flexible wiring boards (40)  is joined to only one side of corresponding one of the head units (10; Figs. 5-6, 10A-B), in a state of being bent toward a third direction away from the predetermined plane (Figs. 5-6, 10A-B), and 
each of the flexible wiring boards (40) is not joined to the other sides of the corresponding one of the head units (Figs. 5-6, 10A-B).

With regard to Claim 2, Okushima further discloses wherein each of the flexible wiring boards (40) includes a driving signal wiring through which a driving signal is supplied to the corresponding one of the head units (¶0105, Lines 8-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima, in view of Kashimura (US PGPub 2018/0178511 A1).
With regard to Claim 3, Okushima does not explicitly disclose wherein each of the flexible wiring boards includes a constant potential wiring through which a constant-potential signal is supplied to the corresponding one of the head units.
The secondary reference of Kashimura discloses wherein each of the flexible wiring boards (Fig. 4; flexible cable 190; ¶0190) includes a constant potential wiring through which a constant-potential signal is supplied to the corresponding one of the head units (Fig. 4; ¶0086, constant voltage generation section 15; ¶0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the constant potential of Kashimura, with the liquid discharging apparatus of Okushima, in order to operate the head, as taught by Kashimura (¶0099).

With regard to Claim 4, Okushima does not explicitly disclose wherein each of the flexible wiring boards includes a control wiring through which a control signal is supplied to the corresponding one of the head units.
The secondary reference of Kashimura discloses wherein each of the flexible wiring boards includes a control wiring through which a control signal is supplied to the corresponding one of the head units (Fig. 4; ¶0086-0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control signal of Kashimura, with the liquid discharging apparatus of Okushima, in order to control discharge of liquid, as taught by Kashimura (¶0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853